Opinion issued December 5, 2019




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                           NO. 01-17-00805-CV
                         ———————————
 IPIC-GOLD CLASS ENTERTAINMENT, LLC AND IPIC TEXAS, LLC,
                       Appellants
                                    V.
 AMC ENTERTAINMENT HOLDINGS, INC., AMC ENTERTAINMENT,
      INC., AND AMERICAN MULTI-CINEMA, INC., Appellees


                 On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Case No. 2015-68745


                               OPINION

     This is an appeal from a summary judgment in an antitrust case. See TEX.

BUS. & COM. CODE § 15.05. In the underlying suit, iPic alleged that AMC and
Regal1 conspired with each other and with third parties to exclude them from

exhibiting popular films at two locations in Texas—Houston and Frisco. The trial

court granted a temporary restraining order in iPic’s favor, which this court

affirmed. See Regal Entm’t Grp. v. iPic-Gold Class Entm’t, LLC, 507 S.W.3d 337,

356 (Tex. App.—Houston [1st Dist.] 2016, no pet.) (iPic I). Regal settled with

iPic, leaving only AMC as a defendant.

      AMC moved for summary judgment on no-evidence and traditional grounds.

AMC argued that its evidence conclusively disproved both the existence of a

conspiracy and damages caused by AMC’s actions. Without specifying the

grounds, the trial court granted final summary judgment in favor of AMC, and iPic

appealed.

      On appeal, iPic asserts that: (1) the trial court erred by granting summary

judgment for AMC on iPic’s restraint of trade claim; (2) as a coconspirator, AMC

is jointly and severally liable for damages sustained by iPic Houston; (3) it

presented more than a scintilla of evidence that AMC and Regal engaged in an

illegal horizontal conspiracy; and (4) AMC did not conclusively prove the absence




1
      We refer to appellants iPic-Gold Class Entertainment, LLC and iPic Texas, LLC
      collectively as “iPic,” and we refer to appellees AMC Entertainment Holdings,
      Inc., AMC Entertainment, Inc., and American Multi-Cinema, Inc. collectively as
      “AMC.” “Regal” refers to Regal Entertainment Group, which was a defendant in
      the underlying suit.
                                         2
of conspiracy, and, alternatively, its responsive summary-judgment evidence raised

a genuine issue of material fact as to the existence of a conspiracy.

      We reverse the trial court’s judgment, and we remand the case to the trial

court for further proceedings.

    INTRODUCTION: THE FILM INDUSTRY AND ANTITRUST LAW

      The film industry is comprised of three segments: producers, who make the

movies; distributors, who license them to movie theaters; and exhibitors, who play

the movies at theaters for movie-going audiences. AMC, Regal, and iPic are movie

exhibitors. AMC and Regal largely provide a traditional theater experience, and

iPic provides a premium experience that includes larger seating, as well as

enhanced food and beverage service.

      Exhibitors do not purchase the films they show; rather, they license the right

to show them by competitive bidding or negotiation. See generally U.S. v.

Paramount Pictures, 334 U.S. 131, 154–55 (1948) (discussing bidding and

licensing); Note, Blind Bidding and the Motion Picture Industry, 92 Harv. L. Rev.

1128 (1979) (explaining business practices in the film industry). Exhibitors have

obtained exclusive or semi-exclusive licenses called “clearances.” See Paramount

Pictures, 334 U.S. at 145 & n.5. These exclusive licenses prevented other theaters

from playing the same movies at the same time, a practice called “day-and-date”




                                          3
exhibition.2 See Theatre Enters., Inc. v. Paramount Film Distrib. Corp., 346 U.S.
537, 539 n.7 (1954).

      Film industry licensing practices have given rise to numerous antitrust

lawsuits. E.g., Theatre Enters., 346 U.S. at 539; Paramount Pictures, 334 U.S. at

131; Regal Entm’t Grp. v. iPic-Gold Class Entm’t, LLC, 507 S.W.3d 337, 342

(Tex. App.—Houston [1st Dist.] 2016, no pet.); Cobb Theatres III, LLC v. AMC

Entm’t Holdings, Inc., 101 F. Supp. 3d 1319, 1330 (N.D. Ga. 2015); Theee Movies

of Tarzana v. Pac. Theatres, Inc., 828 F.2d 1395, 1398 (9th Cir. 1987); Paramount

Film Distrib. Corp. v. Applebaum, 217 F.2d 101, 124 (5th Cir. 1954).

      Some cases challenge vertical restraints of trade like clearances, as when an

exhibitor plaintiff sues one or more distributors and one or more exhibitors.3 E.g.,



2
            Movie exhibitors submit bids to movie distributors for the right, or
            license, to exhibit particular movies. These bids usually include
            certain proposed terms: the guaranteed minimum the theater will pay
            the distributor regardless of the movie’s success, division of profits
            between the exhibitor and distributor, the time period the movie will
            show, and any clearances. Clearances preclude distributors from
            licensing other theaters, either specifically named or encompassed in
            a named geographic area, from showing a movie while it is being
            exhibited by the theater whose bid is accepted. Distributors evaluate
            these terms, and other factors, in determining which theaters they
            will license to show particular movies.

      Theee Movies of Tarzana v. Pac. Theatres, Inc., 828 F.2d 1395, 1397 (9th Cir.
      1987).
3
      “Agreements between entities at different market levels are termed ‘vertical
      restraints.’” Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1368 (3d Cir.
      1996) (citing U.S. v. Topco Assocs., Inc., 405 U.S. 596, 608 (1972)).
                                          4
Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1366–68 (3d Cir. 1996); Theee

Movies, 828 F.2d at 1397. Like other vertical restraints of trade, clearances are

evaluated under the rule of reason, which requires the court to determine the

reasonableness of the restraint by balancing the restraint’s positive and negative

effects on competition. See Paramount Pictures, 334 U.S. at 145–46 (listing

competitive factors that could justify clearances as reasonable, and therefore legal,

restraints of trade); Theee Movies, 828 F.2d at 1397. “Clearances that are ‘unduly

extended as to area or duration,’ or granted over theatres ‘not in substantial

competition,’ may be unreasonable under section 1” of the Sherman Act. Harkins

Amusement Enters., Inc. v. Gen. Cinema Corp., 850 F.2d 477, 486 (9th Cir. 1988)

(quoting Paramount Pictures, 334 U.S. at 145–46).

      Another type of antitrust claim involving the film industry alleges a group

boycott. E.g., Southway Theatres, Inc. v. Georgia Theatre Co., 672 F.2d 485, 487

(5th Cir. 1982) (“Southway alleged that the appellees—competing Atlanta theatre

chains and national film distributors—conspired to deprive Southway of the

opportunity to license first run films and sought to eliminate it from competition in

the licensing and exhibition of those films.”). A group boycott involves “concerted

action among other firms aimed at keeping the victim firms from competing.” Id.

at 492 n.6 (quoting L. SULLIVAN, HANDBOOK         OF THE   LAW   OF   ANTITRUST 231

(1977)). “‘Group boycotts’ are often listed among the classes of economic activity


                                         5
that merit per se invalidation under § 1” of the Sherman Act. Nw. Wholesale

Stationers, Inc. v. Pac. Stationery & Printing Co., 472 U.S. 284, 293 (1985).

Although “not all group boycotts are predominantly anticompetitive,” when “firms

with market power boycott suppliers or customers for the purpose of discouraging

them from doing business with a competitor,” courts apply a rule of per se

illegality under antitrust laws. Marlin v. Robertson, 307 S.W.3d 418, 428 (Tex.

App.—San Antonio 2009, no pet.) (citing Nw. Wholesale Stationers, 472 U.S. at

293, then F.T.C. v. Ind. Fed’n of Dentists, 476 U.S. 447, 458 (1986)).

        Still other antitrust claims arising from the film industry involve allegations

of “a practice known as ‘circuit dealing,’” which “occurs when a defendant pools

the purchasing power of an entire circuit” to prevent small exhibitors from bidding

for film licenses on a theater-by-theater basis. Cobb Theatres, 101 F. Supp. 3d at

1342; see also Cinetopia, LLC v. AMC Entm’t Holdings, Inc., 18-2222-CM-KGG,

2018 WL 6804776, at *1 (D. Kan. Dec. 27, 2018) (denying motion to dismiss

movie theater’s case that alleged AMC used dominant market position to obtain

exclusive licenses in violation of federal antitrust law). This practice has been

found unlawful as a misuse of monopoly power. Cobb Theatres, 101 F. Supp. 3d at

1342.

        iPic’s case involves elements of each of the aforementioned types of

antitrust cases. iPic’s allegations submit that two major exhibitors, Regal and


                                           6
AMC, used their combined dominant market positions—along with their

simultaneous communication of refusals to deal—to influence distributors to grant

clearances in their favor, thus restricting the licensing of movies to two startup iPic

locations in Texas. This case comes to us as an appeal from a final take-nothing

summary judgment. Because of this procedural posture, we express no opinion on

the merits of using this type of theory to allege antitrust violations in the film

industry. Our task here is limited by the motions filed in the trial court and limited

to determining whether the summary-judgment evidence raised a triable issue of

fact on the challenged elements of iPic’s claims.

                           FACTUAL BACKGROUND

      Regal operated a theater in Houston (Regal Greenway), and AMC operated a

theater in Frisco (AMC Stonebriar). Regal and AMC learned that iPic planned to

build theaters in Houston and Frisco within about three miles of each exhibitor’s

existing theater. In July 2014, before either iPic Houston or iPic Frisco opened,

both Regal and AMC requested clearances of the proposed nearby iPic theaters.

Both Regal and AMC informed the major distributors that they would not license

first-run movies that were also licensed to the nearby iPic theaters.




                                          7
      In November 2015, iPic opened a theater in Houston within three miles of

Regal Greenway theater.4 Several distributors declined Regal’s request for

clearances, but they allocated movies between Regal Greenway and iPic Houston.

From November 2015 through January 2016, iPic Houston was limited in its

ability to license films to show at its theater. iPic contends that it lost money due to

this lost opportunity during the first few months of its operation in Houston.

      In January 2016, iPic brought the underlying antitrust suit against Regal and

AMC. iPic alleged that Regal and AMC had worked together to exclude it from the

market in Houston and Frisco. iPic relied on the nearly simultaneous timing of the

statements from representatives of both Regal and AMC informing distributors that

they would not show movies that were also licensed to the nearby iPic theaters.

Notably, these communications occurred long before either iPic theater had

opened.

      After Regal settled with iPic, AMC sought summary judgment on iPic’s

claims on no-evidence and traditional grounds. AMC challenged the evidence to

support the existence of a conspiracy and its causation of damages alleged by iPic.

AMC contended that it acted independently of Regal, and it could not be held

liable for monetary damages sought by iPic Houston because it only sought

clearances in Frisco. AMC’s summary-judgment evidence included deposition

4
      The Frisco iPic had not yet opened when the trial court granted summary
      judgment for AMC in this case.
                                           8
transcripts from employees and officers of both AMC and Regal, all of whom

denied having conspired with or coordinated efforts regarding clearances of iPic

theaters. AMC also provided deposition transcripts from several distributors

denying that either request influenced any clearance decision as to the other city.

      In response, iPic presented circumstantial evidence that AMC and Regal

engaged in parallel behavior and had the motive and opportunity to conspire,

including their involvement in “Open Road,” a joint-venture film distribution

company. iPic’s evidence included business documents, emails, and transcripts of

testimony from depositions and hearings. The trial court granted final take-nothing

summary judgment in favor of AMC.

                                    ANALYSIS

      On appeal, iPic challenges the trial court’s judgment on its restraint-of-trade

claim. iPic argues that it provided more than a scintilla of evidence of conspiracy

in response to the no-evidence motion for summary judgment. It also argues that

AMC did not conclusively negate the element of conspiracy, or alternatively, its

summary-judgment evidence created a genuine question of material fact raising a

triable issue on the existence of a conspiracy. Finally, responding to an argument

made in the trial court, iPic argues that, as a coconspirator, AMC was jointly and

severally liable for damages sustained by iPic Houston.




                                          9
I.    Summary judgment standards of review

      A no-evidence motion for summary judgment is essentially a motion for a

pretrial directed verdict. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 581 (Tex.

2006). A party may move for no-evidence summary judgment if, after adequate

time for discovery, there is no evidence of one or more essential elements of a

claim or defense on which the nonmovant would have the burden of proof at trial.

TEX. R. CIV. P. 166a(i). “The motion must state the elements as to which there is

no evidence.” Id. The trial court must grant the motion unless the non-movant

produces summary judgment evidence that raises a genuine issue of material fact.

Hahn v. Love, 321 S.W.3d 517, 524 (Tex. App.—Houston [1st Dist.] 2009, pet.

denied) (citing Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002)).

      A movant for traditional summary judgment must establish that there is no

genuine issue of material fact and that the movant is entitled to judgment as a

matter of law. See TEX. R. CIV. P. 166a(c); Provident Life & Accident Ins. Co. v.

Knott, 128 S.W.3d 211, 215–16 (Tex. 2003). A defendant moving for traditional

summary judgment must conclusively negate at least one essential element of each

of the plaintiff’s causes of action or establish conclusively each element of an

affirmative defense. Henkel v. Norman, 441 S.W.3d 249, 251 (Tex. 2014) (per

curiam); Wendt v. Sheth, 556 S.W.3d 444, 448 (Tex. App.—Houston [1st Dist.]

2018, no pet.).


                                       10
      We review a trial court’s summary judgment de novo. Travelers Ins. Co. v.

Joachim, 315 S.W.3d 860, 862 (Tex. 2010); Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). “We review the

evidence presented by the motion and response in the light most favorable to the

party against whom the summary judgment was rendered, crediting evidence

favorable to that party if reasonable jurors could and disregarding contrary

evidence unless reasonable jurors could not.” Mack Trucks, 206 S.W.3d at 582.

“Summary judgments are generally disfavored in antitrust cases, especially when

motive or intent is at issue.” Seven Gables Corp. v. Sterling Recreation Org. Co.,

C84-1057R, 1987 WL 56622, at *2 (W.D. Wash. June 25, 1987).

II.   Texas Free Enterprise and Antitrust Act

      The Texas Free Enterprise and Antitrust Act of 1983 (TFEAA) was enacted

to “maintain and promote economic competition in trade and commerce occurring

wholly or partly within the State of Texas and to provide the benefits of that

competition to consumers in the state.” TEX. BUS. & COM. CODE §§ 15.01, 15.04.

The TFEAA is construed to accomplish the expressly stated purpose “in harmony

with federal judicial interpretations of comparable federal antitrust statutes to the

extent consistent” with the statutory purpose. Id. § 15.04.

      A plaintiff alleging a private cause of action for an antitrust violation must

have standing, which requires an allegation that the plaintiff’s injury was


                                         11
proximately caused by the alleged antitrust violation. See In re Chocolate

Confectionary Antitrust Litig., 801 F.3d 383, 396 (3d Cir. 2015); see also TEX.

BUS. & COM. CODE § 15.21 (establishing private antitrust cause of action). The

substantive elements of an antitrust restraint-of-trade claim are: (1) the existence of

a contract, combination, or conspiracy and (2) a restraint that is (i) unreasonable

per se or (ii) unreasonable under the rule of reason, adversely affecting competition

in a particular market. See Nw. Power Prods., Inc. v. Omark Indus., Inc., 576 F.2d
83, 90 (5th Cir. 1978); see In re Mercedes-Benz Anti-Trust Litig., 157 F. Supp. 2d
355, 359 (D.N.J. 2001) (though “harm to competition in a particular market is the

gravamen of a Sherman Act violation,” per se violations are presumed to have a

“pernicious effect on competition” and no inquiry into the harm caused in the

relevant market is required).

      Because Texas caselaw is limited, “we rely heavily on the jurisprudence of

the federal courts.” In re Mem’l Hermann Hosp. Sys., 464 S.W.3d 686, 708 (Tex.

2015) (orig. proceeding) (quoting Coca–Cola Co. v. Harmar Bottling Co., 218
S.W.3d 671, 688–89 (Tex. 2006)). Accord DeSantis v. Wackenhut Corp., 793
S.W.2d 670, 687 (Tex. 1990) (“Section 15.05 is comparable to, and indeed taken

from, section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1 (1988). Accordingly,




                                          12
we look to federal judicial interpretations of section 1 of the Sherman Act in

applying section 15.05(a) of our state antitrust law.”).5

III.   Conspiracy

       A. The law

       Under the TFEAA “[e]very contract, combination, or conspiracy in restraint

of trade or commerce is unlawful.” TEX. BUS. & COM. CODE § 15.05(a). Section

15.05, like the Sherman Act, “does not prohibit [all] unreasonable restraints of

trade . . . only restraints effected by a contract, combination, or conspiracy.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 552 (2007) (quoting Copperweld Corp.

v. Indep. Tube Corp., 467 U.S. 752, 775 (1984)). “Independent action is not

proscribed.” Monsanto v. Spray-Rite Serv. Corp., 465 U.S. 752, 760 (1984) (“A

manufacturer of course generally has a right to deal, or refuse to deal, with

whomever it likes, as long as it does so independently.”); Valspar Corp. v. E.I. Du

Pont de Nemours & Co., 873 F.3d 185, 190–91 (3d Cir. 2017) (Sherman Act

prohibition on restraint of trade does not implicate “a single firm’s independent

action, no matter how anticompetitive its aim”).

       Antitrust claims are resolved “on a case-by-case basis, focusing on the

‘particular facts disclosed by the record.’” Eastman Kodak Co. v. Image Tech.

5
       The Sherman Act provides: “Every contract, combination in the form of
       trust or otherwise, or conspiracy, in restraint of trade or commerce among
       the several States, or with foreign nations, is declared to be illegal.” 15
       U.S.C. § 1.
                                          13
Servs., Inc., 504 U.S. 451, 467 (1992) (quoting Maple Flooring Mfrs. Ass’n v. U.S.,

268 U.S. 563, 579 (1925)). Since direct evidence is rarely available in antitrust

cases, see In re Coordinated Pretrial Proceedings in Petroleum Prods. Antitrust

Litig., 906 F.2d 432, 439 (9th Cir. 1990), plaintiffs may rely on both direct and

circumstantial evidence. Monsanto, 465 U.S. at 764.

      Parallel “business behavior is admissible circumstantial evidence from

which the fact finder may infer agreement.” Theatre Enters., 346 U.S. at 540.

Parallel behavior of defendants alone, however, is not conclusive evidence of the

existence of an anticompetitive horizontal combination. See Twombly, 550 U.S. at

553. Businesses in a concentrated market depend on one another regarding price

and output, and such interdependence or “conscious parallelism” is also not, by

itself, illegal. See id.; Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp.,

509 U.S. 209, 227 (1993) (“Tacit collusion, sometimes called oligopolistic price

coordination or conscious parallelism, describes the process, not in itself unlawful,

by which firms in a concentrated market might in effect share monopoly power,

setting their prices at a profit-maximizing, supracompetitive level by recognizing

their shared economic interests and their interdependence with respect to price and

output decisions.”). “[C]onduct as consistent with permissible competition as with

illegal conspiracy does not, standing alone, support an inference of antitrust

conspiracy.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.
14
574, 588 (1986). Although such parallel behavior is some circumstantial evidence

of conspiracy, it is not enough to survive a motion for summary judgment. See id.

      “[A]t the summary judgment stage . . . a plaintiff’s offer of conspiracy

evidence must tend to rule out the possibility that the defendants were acting

independently.” Twombly, 550 U.S. at 553. “To survive a motion for summary

judgment or for a directed verdict, a plaintiff seeking damages for a violation of

§ 1 must present evidence ‘that tends to exclude the possibility’ that the alleged

conspirators acted independently.” Matsushita, 475 U.S. at 588 (quoting

Monsanto, 465 U.S. at 764). Courts refer to such evidence as “plus factors.” E.g.,

Chocolate Confectionary, 801 F.3d at 398 (3d Cir. 2015); Southway Theatres, 672
F.2d at 501. Plus factors “serve as proxies for direct evidence of an agreement,”

and they “ensure that courts punish ‘concerted action’—an actual agreement—

instead of the ‘unilateral, independent conduct of competitors.’” In re Flat Glass

Antitrust Litig., 385 F.3d 350, 360 (3d Cir. 2004) (quoting In re Baby Food

Antitrust Litig., 166 F.3d 112, 122 (3d Cir. 1999). No specific set of plus factors

must be considered in every case; rather they can include any factual circumstance

that unambiguously supports a conclusion of concerted action. In re Pool Prods.

Distrib. Mkt. Antitrust Litig., 988 F. Supp. 2d 696, 711–12 (E.D. La. 2013). See




                                        15
Nickolai G. Levin, The Nomos and Narrative of Matsushita, 73 Fordham L. Rev.

1627, 1710 (2005).6

      Courts and commentators have identified the following as plus factors that

may be relevant in an antitrust case: (1) evidence that the defendants had a motive

to enter into a horizontal conspiracy; (2) evidence that the defendant acted contrary




6
             “Plus factor” is nothing more than an “inelegant” label for “the
             additional facts or factors required to be proved as a prerequisite to
             finding that parallel action amounts to a conspiracy.” VI Phillip E.
             Areeda & Herbert Hovenkamp, ANTITRUST LAW: AN ANALYSIS OF
             ANTITRUST PRINCIPLES AND THEIR APPLICATION P 1433(e) (2000).
             Sometimes courts use the term “plus factor” explicitly to describe
             this inquiry for the additional facts; other times, they merely look for
             the additional facts. Recent lower court examples are: In re Flat
             Glass Antitrust Litig., 385 F.3d 350 (3d Cir. 2004); Williamson Oil
             Co. v. Philip Morris USA, 346 F.3d 1287 (11th Cir. 2003); Blomkest
             Fertilizer, Inc. v. Potash Corp., 203 F.3d 1028, 1033 (8th Cir. 2000)
             (en banc); Merck-Medco Managed Care, LLC v. Rite Aid Corp., No.
             98-2847, 1999 WL 691840, at *9 (4th Cir. Sept. 7, 1999)
             (unpublished); In re Baby Food Antitrust Litig., 166 F.3d 112, 122,
             124 (3d Cir. 1999); and Todorov v. DCH Healthcare Auth., 921 F.2d
1438, 1456 n.30 (11th Cir. 1991). Pre-Matsushita examples include:
             In re Japanese Elec. Prods. Antitrust Litig., 723 F.2d 238, 304 (3d
             Cir. 1983); Admiral Theatre Corp. v. Douglas Theatre Co., 585 F.2d
877, 884 (8th Cir. 1978); Nat’l Auto Brokers Corp. v. Gen. Motors
             Corp., 572 F.2d 953, 1042–43 (2d Cir. 1978); Bogosian v. Gulf Oil
             Corp., 561 F.2d 434, 446 (3d Cir. 1977); Venzie Corp. v. U.S.
             Mineral Prods. Co., 521 F.2d 1309, 1314 (3d Cir. 1975); Del. Valley
             Marine Supply Co. v. Am. Tobacco Co., 297 F.2d 199, 202–07 (3d
             Cir. 1961); and C-O-Two Fire Equip. Co. v. U.S., 197 F.2d 489, 493
             (9th Cir. 1952).

      Nickolai G. Levin, The Nomos and Narrative of Matsushita, 73 Fordham L. Rev.
      1627, 1633 n.32 (2005).

                                            16
to its economic self-interest;7 (3) evidence implying a traditional conspiracy;8

(4) opportunity for the defendant to conspire or feasibility of carrying out a

conspiracy; (5) pretextual explanations for anticompetitive conduct; (6) sharing of

information such as pricing information; (7) signaling; and (8) involvement in

other controversies. Pool Prods., 988 F. Supp. 2d at 711–12; Flat Glass, 385 F.3d

at 360.

      We consider a plaintiff’s evidence of contract, combination, or conspiracy as

a whole. See Cont’l Ore Co. v. Union Carbide, 370 U.S. 690, 699 (1962).

“[P]laintiffs should be given the full benefit of their proof without tightly

compartmentalizing the various factual components and wiping the slate clean

after scrutiny of each.” Id.; see U.S. v. Patten, 226 U.S. 525, 544 (1913) (“It hardly

needs statement that the character and effect of a conspiracy are not to be judged

by dismembering it and viewing its separate parts, but only by looking at it as a

whole.”).




7
      One federal appellate court has held that an action contrary to a defendant’s
      economic self-interest is one that it would not take absent “assurances from other
      defendants that they would take the same action.” See City of Tuscaloosa v.
      Harcros Chems., Inc., 158 F.3d 548, 571 & n.33 (11th Cir. 1998).
8
      “Traditional evidence of conspiracy can include ‘overt acts more consistent with
      some pre-arrangement for common action than with independently arrived-at
      decisions.’” Deborah Heart & Lung Ctr. v. Penn Presbyterian Med. Ctr., CIV. 11-
      1290 RMB KMW, 2012 WL 1390249, at *3 (D.N.J. Apr. 19, 2012).

                                          17
      B.    iPic’s evidence

      AMC’s summary-judgment evidence included deposition excerpts from

officers and employees of AMC and officers and employees of Regal. Each

testified that he or she had not communicated with individuals from the other

company about iPic or clearances.

      In its motion for summary judgment, AMC argued that iPic could not

establish that AMC caused or influenced Regal’s decisions in Houston because

“uncontested evidence” established that Regal decided to seek clearance of iPic

Houston in April 2013, long before AMC learned anything about iPic Frisco. AMC

asserted that “undisputed evidence prove[d] that the distributors who chose to

license the films exclusively to Regal in Houston did so without regard to AMC.”

      “A summary judgment may be based on uncontroverted testimonial

evidence of an interested witness, if the evidence is clear, positive and direct,

otherwise credible and free from contradictions and inconsistencies, and could

have been readily controverted.” TEX. R. CIV. P. 166a(c). The Supreme Court of

Texas has held that “could have been readily controverted” means that “testimony

at issue is of a nature which can be effectively countered by opposing evidence.”

Casso v. Brand, 776 S.W.2d 551, 558 (Tex. 1989). “If the credibility of the

deponent is likely to be a dispositive factor in the resolution of the case, then

summary judgment is inappropriate.” Id.


                                          18
      AMC’s evidence that more than a dozen individuals who worked for AMC

and Regal during the relevant time period denied talking to anyone from the other

company about iPic or clearances is not capable of being effectively countered by

opposing evidence because the testimony did not refer to independently

ascertainable facts. And, even if the testimony was capable of being effectively

countered by opposing evidence, the credibility of these interested witnesses would

be a dispositive factor. Therefore, AMC did not meet its burden to conclusively

prove that there was no contract, combination, or conspiracy. Henkel, 441 S.W.3d

at 251; Wendt, 556 S.W.3d at 448.

      Even if AMC had met its initial summary-judgment burden, iPic responded

with summary-judgment evidence in support of its allegation that AMC and Regal

conspired against iPic. As the plaintiff, iPic has the burden of proof at trial, at

which time it must prove that Regal and AMC combined or conspired together; it

is “not enough that a jury might disbelieve” AMC’s evidence. See Soodeen v.

Rychel, 802 S.W.2d 361, 365 (Tex. App.—Houston [1st Dist.] 1990, writ denied)

(citing Casso, 776 S.W.2d at 558).

      Though iPic must prove more than just parallel behavior by AMC and

Regal, iPic’s summary-judgment evidence is relevant to several plus factors.

Summary-judgment evidence showed that clearances were not necessarily

profitable in the short run but could help the exhibitors avoid overall losses in the


                                         19
long run. Thus, AMC was acting against its short-term economic interest by

seeking a clearance of the proposed iPic Frisco, and it was jointly motivated with

Regal to attempt to prevent iPic’s entry into the market.

      Regal and AMC had the opportunity to conspire through the conduit of their

film distribution joint venture, Open Road. The summary-judgment evidence

demonstrated that there were direct communications between Open Road officers,

including individuals who also were the CEOs of Regal and AMC. Though AMC

asserted that the communications concerned other matters, it is evidence of the

existence of a communication channel that could enable the conspiracy.

      In late 2012, AMC created a new corporate policy regarding when it would

seek clearances. A month later, AMC made a presentation to Open Road detailing

the clearance strategy.9 Two months later, prior to April 2013, Regal adopted the

same policy regarding when and where to seek clearances. An executive from

Regal informed an iPic executive that it planned to request clearances of iPic

Houston. The Regal executive later said he was simply communicating Regal’s

clearance strategy and notifying iPic that it would no longer consider whether a

nearby theater offered a dining format when making clearance decisions. This may

be considered a pretextual explanation for anticompetitive behavior. AMC

monitored Regal’s use of its clearance strategy by consultation with Open Road.


9
      AMC made the same presentation to other distributors as well.
                                         20
      By June 2014, AMC was ready to request clearances of iPic’s proposed

Frisco theater. An email from one AMC employee to upper executives indicated

that he planned to make the clearance requests on July 1, 2014, unless a recipient

of the email directed him to wait. The next day, the recipient of the email met with

a top executive from Regal.10 AMC did not request clearances of the proposed iPic

Frisco theater on July 1, 2014. Instead, on July 8, 2014, AMC requested clearances

of the proposed iPic Frisco, and that same day, Regal requested clearances of the

proposed iPic Houston.

      Examining iPic’s summary-judgment evidence as a whole,11 we conclude

that the circumstantial evidence supports plus factors of motive, opportunity,

actions against self-interest, a pretextual explanation for anticompetitive conduct,

the sharing of information through Open Road, and other facts consistent with the

existence of a traditional conspiracy. In this context, we conclude that, under both

10
      The substance of the meeting is not disclosed in the summary-judgment evidence.
11
      AMC asserted in its motion:

            iPic cannot offer a single piece of evidence to connect Regal’s film
            licensing decision in Houston—made in 2013—to AMC in any way.
            iPic certainly cannot offer any evidence that some later purported
            collusion with AMC regarding Frisco caused Regal to request the
            clearances it had already decided to seek in Houston per Regal’s
            standing policy.

      To the extent that the reference to “no single piece of evidence” suggests
      the need for smoking-gun evidence, AMC is mistaken. iPic is entitled to
      rely on circumstantial evidence and to have all its circumstantial evidence
      considered as a whole. See Cont’l Ore, 370 U.S. at 699.
                                          21
the no-evidence and traditional summary-judgment standards, iPic’s evidence

raised a triable question of fact as to the existence of a conspiracy.

IV.   Liability for damages caused by the conspiracy
      In the trial court, AMC asserted that summary judgment was warranted

because there was no evidence that AMC caused iPic’s damages. AMC argued that

it could not have caused iPic’s damages because it sought clearance only of iPic

Frisco, and iPic’s damages were limited to those alleged by iPic Houston.

      Under the TFEAA, a plaintiff must prove an “antitrust injury”—“injury of

the type the antitrust laws were intended to prevent.” Mem’l Hermann Hosp. Sys.,
464 S.W.3d at 705 & n.81 (quoting Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc.,

429 U.S. 477, 489 (1977)); see Austin v. Blue Cross & Blue Shield of Ala., 903
F.2d 1385, 1389–90 (11th Cir. 1990) (“The antitrust injury concept . . . requires the

private antitrust plaintiff to show that his own injury coincides with the public

detriment tending to result from the alleged violation. This requirement increases

the likelihood that public and private enforcement of the antitrust laws will further

the same goal of increased competition.”) (quoting P. Areeda and H. Hovenkamp,

Antitrust Law, 335.1, at 261 (Supp. 1987)); A private antitrust plaintiff must also

prove an injury to its business or property; that is, the antitrust plaintiff must prove

that the antitrust violation caused its damages. See Mem’l Hermann Hosp. Sys.,
464 S.W.3d at 705; see also Ala. v. Blue Bird Body Co., Inc., 573 F.2d 309, 317


                                          22
(5th Cir. 1978) (antitrust violation must cause injury to antitrust plaintiff). The

antitrust violation need not be “the sole cause of any alleged injury,” but it must be

“a material cause.” Blue Bird Body Co., 573 F.2d at 317.

      “Antitrust coconspirators are jointly and severally liable for all damages

caused by the conspiracy to which they were a party.” Wilson P. Abraham Constr.

Corp. v. Tex. Indus., Inc., 604 F.2d 897, 904 n.15 (5th Cir. 1979), aff’d sub nom.

Tex. Indus., Inc. v. Radcliff Materials, Inc., 451 U.S. 630 (1981); see also Akin v.

Dahl, 661 S.W.2d 917, 921 (Tex. 1983) (“However, once a civil conspiracy is

found, each co-conspirator is responsible for the action of any of the co-

conspirators which is in furtherance of the unlawful combination.”). “It is well-

settled law that upon joining a conspiracy, a defendant becomes a party to every

act previously or subsequently committed by any of the other conspirators in

pursuit of the conspiracy.” Greenberg Traurig of N.Y., P.C. v. Moody, 161 S.W.3d
56, 101 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

      iPic argues on appeal that, as a coconspirator, AMC was liable for Regal’s

actions in requesting clearances of iPic Houston. iPic’s summary judgment

evidence included its damages model, which was some evidence of the damages it

contends were caused by the alleged conspiracy. As coconspirators, AMC and

Regal would each be liable for the actions taken by the other in furtherance of the

alleged conspiracy. See id.


                                         23
       AMC argues that iPic was required to show that the harm to iPic Houston

would not have occurred but for the alleged conspiracy, and that Regal would have

independently requested a clearance of iPic Houston regardless of the existence of

any alleged conspiracy. AMC also argues that its alleged participation in a

conspiracy with Regal was irrelevant because several distributors testified or

averred that they made their decisions regarding licensing to Regal independently

of AMC’s clearance requests. These are arguments about whether Regal acted

independently or in furtherance of a conspiracy with AMC.

       We have already concluded that the plus factor evidence created a triable

question of fact on the question of conspiracy. We likewise conclude that the

summary judgment evidence created a triable question of fact about causation.

                                    Conclusion

       Having concluded that genuine issues of material fact exist as to conspiracy,

we sustain iPic’s issues, reverse the summary judgment, and remand the case to the

trial court.




                                              Peter Kelly
                                              Justice

Panel consists of Justices Lloyd, Kelly, and Hightower.



                                         24